Title: To Thomas Jefferson from John Sevier, 10 April 1807
From: Sevier, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Knoxville 10th April 1807.
                        
                        Your letter of 21 March ult, with the enclosed copies of the act of Congress I have been duly honored with—
                        Be assured Sir, I shall avail myself of all the Means in my power to promote and expedite the raising of the
                            Volunteers contemplated by the Law; and I entertain no doubt a number of Mounted Infantry and Cavalry will engage in the
                            Service, and should there be any necessity for active operations, which I hope providence may avert, I shall myself most
                            cordially engage in the enterprize— 
                  I salute you with very great consideration, esteem, & respect.
                        
                            John Sevier
                            
                        
                    